HAYNES, J.
In-this case the judgment of the court of common pleas will be affirmed.
Conceding that there' was a good consideration for which the note was given, we are unable to see any error in the charge of the court. The real issue in the cáse was whether the note was given for a good consideration, to-wit, for moneys owing from the maker of the note to her; and we think that her right to recover on the note cannot be affected, even if she knew the effect of taking the note and the mortgage to secure the same would be to take property that would have gone to other creditors if she had not secured or enforced her claim.